DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program not having a physical or tangible form (“software per se” is not considered to be a process, machine, article of manufacture or composition of matter.  See MPEP 2106.03(I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2011-158518).  Takahashi discloses in the specification a map expression storage unit in which two or more pieces of map expression data are stored with one or more attribute values as recited (see e.g. map output unit 1210), a position specifying information storage unit (current position information acquisition unit 1207), a request instruction receiving unit that receives a request instruction as recited (accepting unit 1202), a data acquiring unit that acquires map user information having map expression data as recited (user input information reception unit and processor) and a transmitting unit that transmits position added map expression data in which a position specified with the acquired map user information is transmitted to a terminal apparatus (map output unit 1210).
With respect to claim 2, position specifying information of one or more users satisfying a predetermined condition is stores.  In particular, users who have input information into the system, and whose location is capable of being read by the system, is stored.  With respect to claim 3, position specifying position indicating a position of a terminal apparatus corresponding to the map expression data is stored.  With respect to claims 4-9, the terminal apparatus inherently satisfies a predetermined condition of at least having information input therein and being able to be sensed and storing and outputting map expression data, where a position of the user is specified and map expression data is transmitted to the terminal apparatus.  With respect to claim 10, Takahashi discloses a plurality of terminal apparatuses with the features of the device as recited in claim 1.  With respect to claim 11, Takahashi discloses a method comprising steps corresponding to the various components as recited in claim 1.  With respect to claim 12, Takahashi discloses a computer program which includes the various components as recited in claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is advised that numerous references describing various information processing devices, including map expression data and storage and transmission of various types of data satisfying certain preexisting conditions, are known.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 22, 2022